   Case 21-03000-sgj Doc 96 Filed 04/30/21          Entered 04/30/21 23:28:40        Page 1 of 14




The following constitutes the ruling of the court and has the force and effect therein described.




Signed April 27, 2021
______________________________________________________________________




                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

                                                           §
      In re:                                                   Chapter 11
                                                           §
                                                           §
      HIGHLAND CAPITAL MANAGEMENT, L.P.,                       Case No. 19-34054-sgj11
                                                           §
                                   Debtor.                 §
                                                           §
      HIGHLAND CAPITAL MANAGEMENT, L.P.,                   §
                                                           §
                                   Plaintiff,              §   Adversary Proceeding No.
                                                           §
      vs.                                                  §   No. 21-03000-sgj11
                                                           §
      HIGHLAND CAPITAL MANAGEMENT FUND                     §
      ADVISORS, L.P., NEXPOINT ADVISORS, L.P.,             §
      HIGHLAND INCOME FUND, NEXPOINT                       §
      STRATEGIC OPPORTUNITIES FUND,                        §
      NEXPOINT CAPITAL, INC., AND CLO                      §
      HOLDCO, LTD.,                                        §
                             Defendants.                   §
                                                           §
                                                           §
                                                           §
                                                           §
                                                           §
Case 21-03000-sgj Doc 96 Filed 04/30/21                       Entered 04/30/21 23:28:40                Page 2 of 14



                               ORDER APPROVING
             STIPULATION REGARDING AGREED (I) SCHEDULING ORDER AND
          (II) ORDER FURTHER EXTENDING TEMPORARY RESTRAINING ORDER

             Upon consideration of the Stipulation Regarding Agreed (I) Scheduling Order and (II)

  Order Further Extending Temporary Restraining Order [Docket No. 91] (the “Stipulation”) 1 by

  and between Highland Capital Management, L.P., as debtor-in-possession (the “Debtor”), on the

  one hand, and Highland Capital Management Fund Advisors, L.P. (“HCMFA”), NexPoint

  Advisors, L.P. (“NPA” and together with HCMFA, the “Advisors”), Highland Income Fund

  (“HIF”), NexPoint Strategic Opportunities Fund (“NSOF”), and NexPoint Capital, Inc. (“NCI”

  and together with HIF and NSOF, the “Funds,” and together with the Advisors, the “Defendants,”

  and the Defendants and the Debtor together, the “Parties”), on the other hand, it is HEREBY

  ORDERED THAT:

             1.       The Stipulation, a copy of which is attached hereto as Exhibit A, is APPROVED.

             2.       The Stipulation shall become effective immediately upon entry of this Order.

             3.       With respect to the Adversary Proceeding, the Parties shall abide by the following

  pretrial schedule (the “Joint Pretrial Schedule”):

                                                Joint Pretrial Schedule

             Event                                                 Deadline

             1. Deadline to Answer Complaint                       April 28, 2021
             2. Service of Written Discovery                       May 3, 2021
                Requests
             3. Service of Written Responses to                    June 1, 2021
                Discovery
             4. Completion of Fact Discovery                       June 9, 2021
             5. Expert Disclosures                                 June 16, 2021
             6. Completion of Expert Discovery                     June 23, 2021
             7. Exhibit and Witness Lists                          June 28, 2021



  1
      Capitalized terms not otherwise defined in this Order shall have the meanings ascribed to them in the Stipulation.


                                                              2
Case 21-03000-sgj Doc 96 Filed 04/30/21             Entered 04/30/21 23:28:40          Page 3 of 14



         8. Joint Pretrial Order and Proposed           July 1, 2021
         Findings of Fact and Conclusions of Law
         9. Oral Argument on Motion to Dismiss          July 13 and 14, 2021, commencing at
         and Trial on the Merits                        9:30 a.m. Central Time each day


         4.      The Joint Pretrial Schedule set forth in this Order shall only be modified in a writing

  signed by the Parties or upon the entry of an order of the Court entered upon notice to the Parties.

         5.      Paragraph 4 of the Consensual TRO is deemed deleted and replaced in its entirety

  with the following new paragraph 4: “This Order shall remain in effect until the Court’s entry of

  an order determining the Debtor’s claim for a permanent injunction against the Defendants. The

  Defendants retain the right to seek, by separate motion, a modification or shortening of such

  extended period, provided that they shall not seek any such shortening prior to July 31, 2021.”

         6.      The Court shall retain jurisdiction over all disputes arising out of or otherwise

  concerning the interpretation and enforcement of the Stipulation and this Order, subject to any

  objection to the Court’s jurisdiction or core jurisdiction and subject to any motion for the

  withdrawal of the reference, with respect to which all parties reserve their rights, if any.

                                          ###End of Order###




                                                    3
Case 21-03000-sgj Doc 96 Filed 04/30/21   Entered 04/30/21 23:28:40   Page 4 of 14




                                 EXHIBIT A
Case 21-03000-sgj Doc 96 Filed 04/30/21                    Entered 04/30/21 23:28:40                Page 5 of 14



      PACHULSKI STANG ZIEHL & JONES LLP                     MUNSCH HARDT KOPF & HARR, P.C.
      Jeffrey N. Pomerantz (CA Bar No.143717)               Davor Rukavina
      (admitted pro hac vice)                               Texas Bar No. 24030781
      Ira D. Kharasch (CA Bar No. 109084)                   Julian P. Vasek, Esq.
      (admitted pro hac vice)                               Texas Bar No. 24070790
      John A. Morris (NY Bar No. 2405397)                   3800 Ross Tower
      (admitted pro hac vice)                               500 N. Akard Street
      Gregory V. Demo (NY Bar No. 5371992)                  Dallas, Texas 75201-6659
      (admitted pro hac vice)                               Telephone: (214) 855-7500
      Hayley R. Winograd (NY Bar No. 5612569)               Facsimile: (214) 855-7584
      (admitted pro hac vice)                               E-mail: drukavina@munsch.com
      10100 Santa Monica Blvd., 13th Floor
      Los Angeles, CA 90067                                 Counsel for Highland Capital Management Fund
      Telephone: (310) 277-6910                             Advisors, L.P.
      Facsimile: (310) 201-0760

      HAYWARD PLLC                                          K&L GATES LLP
      Melissa S. Hayward                                    A. Lee Hogewood, III
      Texas Bar No. 24044908                                4350 Lassiter at North Hills Ave.
      MHayward@HaywardFirm.com                              Suite 300
      Zachery Z. Annable                                    Raleigh, NC 27609
      Texas Bar No. 24053075                                Telephone: (919) 743-7306
      ZAnnable@HaywardFirm.com
      10501 N. Central Expy, Ste. 106                       Artoush Varshosaz (TX Bar No. 24066234)
      Dallas, Texas 75231                                   1717 Main Street, Suite 2800
      Tel: (972) 755-7100                                   Dallas, TX 75201
      Fax: (972) 755-7110                                   Telephone: (214) 939-5659

      Counsel for Highland Capital Management, L.P.         Counsel for Highland Income Fund, Nexpoint Strategic
                                                            Opportunities Fund, Highland Global Allocation Fund,
                                                            and Nexpoint Capital, Inc.

                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE NORTHERN DISTRICT OF TEXAS
                                       DALLAS DIVISION

      In re:                                                        §
                                                                    § Chapter 11
      HIGHLAND CAPITAL MANAGEMENT, L.P., 1                          §
                                                                    § Case No. 19-34054-sgj11
                                        Debtor.                     §
                                                                    §
      HIGHLAND CAPITAL MANAGEMENT, L.P.,                            §
                                                                    §
                                                                    § Adversary Proceeding No.
                                                                    §
                                                                    §
                                                                    §
                                                                    §

  1
   The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service address
  for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.


  DOCS_NY:42948.3 36027/002
Case 21-03000-sgj Doc 96 Filed 04/30/21           Entered 04/30/21 23:28:40         Page 6 of 14



                                                         § No. 21-03000-sgj11
                                 Plaintiff,              §
                                                         §
   vs.                                                   §
                                                         §
   HIGHLAND CAPITAL MANAGEMENT FUND                      §
   ADVISORS, L.P., NEXPOINT ADVISORS, L.P.,              §
   HIGHLAND INCOME FUND, NEXPOINT                        §
   STRATEGIC OPPORTUNITIES FUND,                         §
   NEXPOINT CAPITAL, INC., AND CLO                       §
   HOLDCO, LTD.,                                         §
                          Defendants.


            STIPULATION REGARDING AGREED (I) SCHEDULING ORDER AND
         (II) ORDER FURTHER EXTENDING TEMPORARY RESTRAINING ORDER

          This stipulation (the “Stipulation”) is made and entered into by and between Highland

  Capital Management, L.P., as debtor-in-possession (the “Debtor”), on the one hand, and Highland

  Capital Management Fund Advisors, L.P. (“HCMFA”), NexPoint Advisors, L.P. (“NPA” and

  together with HCMFA, the “Advisors”), Highland Income Fund (“HIF”), NexPoint Strategic

  Opportunities Fund (“NSOF”), and NexPoint Capital, Inc. (“NCI” and together with HIF and

  NSOF, the “Funds,” and together with the Advisors, the “Defendants,” and the Defendants and the

  Debtor, together the “Parties”), on the other hand, by and through their respective undersigned

  counsel.

                                              RECITALS

          WHEREAS, on October 16, 2019 (the “Petition Date”), the Debtor filed a voluntary

  petition for relief under chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”)

  in the Bankruptcy Court for the District of Delaware, Case No. 19-12239 (CSS) (the “Delaware

  Court”);

          WHEREAS, on December 4, 2019, the Delaware Court entered an order transferring venue

  of the Debtor’s bankruptcy case (the “Bankruptcy Case”) to this Court [Docket No. 186];


                                                  2
  DOCS_NY:42948.3 36027/002
Case 21-03000-sgj Doc 96 Filed 04/30/21                    Entered 04/30/21 23:28:40        Page 7 of 14



             WHEREAS, on January 6, 2021, the Debtor commenced an adversary proceeding (the

  “Adversary Proceeding”) against Defendants by filing its complaint (the “Complaint”) [Docket

  No. 1] 2 (the “Complaint”);

             WHEREAS, on January 8, 2021, the Court issued its Order Regarding Adversary

  Proceedings Trial Setting and Alternative Scheduling Order [Docket No. 12] (the “Alternative

  Scheduling Order”);

             WHEREAS, on January 13, 2021, the Court entered that certain Agreed Order Granting

  Defendant’s Motion for a Temporary Restraining Order Against Certain Entities Owned and/or

  Controlled by Mr. James Dondero [Docket No. 20] (the “Consensual TRO”);

             WHEREAS, on January 24, 2021, the Advisors and Funds moved to dismiss the Complaint

  [Docket No. 43] (the “Motion to Dismiss”);

             WHEREAS, on January 26, 2021, the Debtor and CLO Holdco, Ltd. filed that certain

  Notice of Settlement pursuant to which the Debtor and CLO Holdco, Ltd. resolved their disputes

  and CLO Holdco, Ltd. was dismissed from this Adversary Proceeding [Docket No. 50];

             WHEREAS, on January 26, 2021, the Court held an evidentiary hearing on the Debtor’s

  motion for a preliminary injunction (the “Preliminary Injunction Hearing”), and such hearing has

  been continued;

             WHEREAS, on February 10, 2021, the Court entered that certain Agreed Order Extending

  Temporary Straining Order [Docket No. 64], pursuant to which the Consensual TRO was

  extended;

             WHEREAS, on February 24, 2021, the Court entered that certain Agreed Order Further

  Extending Temporary Straining Order [Docket No. 76], pursuant to which the Consensual TRO



  2
      Refers to the docket number maintained in the above-captioned Adversary Proceeding.

                                                           3
  DOCS_NY:42948.3 36027/002
Case 21-03000-sgj Doc 96 Filed 04/30/21            Entered 04/30/21 23:28:40         Page 8 of 14



  was further extended;

          WHEREAS, on March 1, 2021, the Debtor filed its opposition to the Motion to Dismiss

  and a memorandum of law in support thereof [Docket Nos. 79, 80] (the “Debtor’s Opposition”);

          WHEREAS, on March 17, 2021, the Defendants filed their reply to the Debtor’s

  Opposition [Docket No. 85];

          WHEREAS, the Parties have conferred and desire to: (a) dispense with the completion of

  the Preliminary Injunction Hearing and move to the trial on the merits, (b) hold a single trial on

  all of the Debtor’s claims asserted in this Adversary Proceeding, including the claim for a

  permanent injunction, (c) enter into the proposed schedule specifically set forth below, and (d)

  continue the Consensual TRO until the Court enters an order determining the Debtor’s claim for

  permanent injunctive relief against the Defendants.

          NOW, THEREFORE, it is hereby stipulated and agreed, and upon approval of this

  Stipulation by the Court, it shall be SO ORDERED:

          1.       The Parties agree to the following schedule (the “Proposed Joint Scheduling

  Order”):

                                  Proposed Joint Scheduling Order

          Event                                         Deadline

          1. Deadline to Answer Complaint               April 28, 2021
          2. Service of Written Discovery               May 3, 2021
             Requests
          3. Service of Written Responses to            June 1, 2021
             Discovery
          4. Completion of Fact Discovery               June 9, 2021
          5. Expert Disclosures                         June 16, 2021
          6. Completion of Expert Discovery             June 23, 2021
          7. Exhibit and Witness Lists                  June 28, 2021
          8. Joint Pretrial Order and Proposed          July 1, 2021
          Findings of Fact and Conclusions of Law
          9. Trial Docket Call                          July 5, 2021

                                                   4
  DOCS_NY:42948.3 36027/002
Case 21-03000-sgj Doc 96 Filed 04/30/21              Entered 04/30/21 23:28:40      Page 9 of 14



          10. Oral Argument on Motion to Dismiss         July 13 and 14, 2021, commencing at
          and Trial on the Merits                        9:30 a.m. Central Time each day


          2.       If approved by the Court, the Proposed Joint Scheduling Order shall only be

  modified in a writing signed by the Parties or upon the entry of an order of the Court entered upon

  notice to the Parties.

          3.       Paragraph 4 of the Consensual TRO is deemed deleted and replaced in its entirety

  with the following new paragraph 4: “This Order shall remain in effect until the Court’s entry of

  an order determining the Debtor’s claim for a permanent injunction against the Defendants.”

          4.       The Court shall retain jurisdiction over all disputes arising out of or otherwise

  concerning the interpretation and enforcement of this Stipulation, subject to any objection to the

  Court’s jurisdiction or core jurisdiction and subject to any motion for the withdrawal of the

  reference, with respect to which all parties reserve their rights, if any.

                                [Remainder of Page Intentionally Blank]




                                                     5
  DOCS_NY:42948.3 36027/002
Case 21-03000-sgj Doc 96 Filed 04/30/21     Entered 04/30/21 23:28:40           Page 10 of 14




  Dated: April 21, 2021.
                                          MUNSCH HARDT KOPF & HARR, P.C.

                                          /s/ Davor Rukavina
                                          Davor Rukavina
                                          Texas Bar No. 24030781
                                          Julian P. Vasek, Esq.
                                          Texas Bar No. 24070790
                                          3800 Ross Tower
                                          500 N. Akard Street
                                          Dallas, Texas 75201-6659
                                          Telephone: (214) 855-7500
                                          Facsimile: (214) 855-7584
                                          E-mail: drukavina@munsch.com

                                          Counsel for NexPoint Advisors, L.P.

                                          K&L GATES LLP

                                          /s/ A. Lee Hogewood III
                                          A. Lee Hogewood III (w/ permission)
                                          4350 Lassiter at North Hills Ave.
                                          Suite 300
                                          Raleigh, NC 27609
                                          Telephone: (919) 743-7306

                                          Artoush Varshosaz (TX Bar No. 24066234)
                                          1717 Main Street, Suite 2800
                                          Dallas, TX 75201
                                          Telephone: (214) 939-5659

                                          Counsel for Highland Income Fund, Nexpoint Strategic
                                          Opportunities Fund, Highland Global Allocation Fund,
                                          and Nexpoint Capital, Inc.

                                          - and -




                                             6
  DOCS_NY:42948.3 36027/002
Case 21-03000-sgj Doc 96 Filed 04/30/21     Entered 04/30/21 23:28:40       Page 11 of 14



                                          PACHULSKI STANG ZIEHL & JONES LLP

                                          Jeffrey N. Pomerantz (CA Bar No. 143717)
                                          Ira D. Kharasch (CA Bar No. 109084)
                                          John A. Morris (NY Bar No. 266326)
                                          Gregory V. Demo (NY Bar No. 5371992)
                                          Hayley R. Winograd (NY Bar No. 5612569) 10100
                                          Santa Monica Blvd., 13th Floor
                                          Los Angeles, CA 90067
                                          Telephone: (310) 277-6910
                                          Facsimile: (310) 201-0760
                                          E-mail: jpomerantz@pszjlaw.com
                                          ikharasch@pszjlaw.com
                                          jmorris@pszjlaw.com
                                          gdemo@pszjlaw.com
                                          hwinograd@pszjlaw.com

                                          - and -

                                          HAYWARD PLLC

                                          /s/ Zachery Z. Annable
                                          Melissa S. Hayward
                                          Texas Bar No. 24044908
                                          MHayward@HaywardFirm.com
                                          Zachery Z. Annable
                                          Texas Bar No. 24053075
                                          ZAnnable@HaywardFirm.com
                                          10501 N. Central Expy, Ste. 106
                                          Dallas, Texas 75231
                                          Telephone: (972) 755-7100
                                          Facsimile: (972) 755-7110

                                          Counsel for Highland Capital Management, L.P.




                                             7
  DOCS_NY:42948.3 36027/002
           Case 21-03000-sgj Doc 96 Filed 04/30/21                                 Entered 04/30/21 23:28:40                        Page 12 of 14
                                                              United States Bankruptcy Court
                                                                Northern District of Texas
Highland Capital Management, L.P.,
      Plaintiff                                                                                                        Adv. Proc. No. 21-03000-sgj
Highland Capital Management Fund Advisor,
      Defendant
                                                     CERTIFICATE OF NOTICE
District/off: 0539-3                                                  User: mmathews                                                              Page 1 of 3
Date Rcvd: Apr 28, 2021                                               Form ID: pdf001                                                            Total Noticed: 6
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Apr 30, 2021:
Recip ID                 Recipient Name and Address
ust                    + Cheryl Wilcoxson, US Trustee, 1100 Commerce St., Ste. 976, Dallas, TX 75242-0996
dft                    + Highland Capital Management Fund Advisors, L.P., K&LGates LLP, c/o Stephen G. Topetzes, 1600 K Street, NW, Washington, DC
                         20006-2806
dft                    + Highland Income Fund, K&L Gates LLP, c/o Stephen G. Topetzes, 1600 K Street, NW, Washington, DC 20006-2806

TOTAL: 3

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                 Notice Type: Email Address                                     Date/Time                 Recipient Name and Address
ust                    + Email/Text: ustpregion06.ty.ecf@usdoj.gov
                                                                                        Apr 28 2021 21:14:00      US Trustee, Office of the U.S. Trustee, 110 N.
                                                                                                                  College Ave., Suite 300, Tyler, TX 75702-7231
ust                    + Email/Text: ustpregion07.hu.ecf@usdoj.gov
                                                                                        Apr 28 2021 21:14:00      US Trustee, Office of the US Trustee, 515 Rusk
                                                                                                                  Ave, Ste 3516, Houston, TX 77002-2604
ust                    + Email/Text: ustpregion06.da.ecf@usdoj.gov
                                                                                        Apr 28 2021 21:14:00      United States Trustee, 1100 Commerce Street,
                                                                                                                  Room 976, Dallas, TX 75242-0996

TOTAL: 3


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
Recip ID         Bypass Reason Name and Address
ust                            Sandra Nixon, U.S. Trustee
ust                            mario zavala
ust              *+            US Trustee, Office of the U.S. Trustee, 110 N. College Ave., Suite 300, Tyler, TX 75702-7231

TOTAL: 2 Undeliverable, 1 Duplicate, 0 Out of date forwarding address


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Apr 30, 2021                                            Signature:           /s/Joseph Speetjens
          Case 21-03000-sgj Doc 96 Filed 04/30/21                              Entered 04/30/21 23:28:40                     Page 13 of 14
District/off: 0539-3                                              User: mmathews                                                           Page 2 of 3
Date Rcvd: Apr 28, 2021                                           Form ID: pdf001                                                         Total Noticed: 6



                                CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on April 28, 2021 at the address(es) listed below:
Name                             Email Address
A. Lee Hogewood, III
                                 on behalf of Defendant NexPoint Advisors L.P. lee.hogewood@klgates.com,
                                 haley.fields@klgates.com;matthew.houston@klgates.com;mary-beth.pearson@klgates.com;litigation.docketing@klgates.com;Em
                                 ily.mather@klgates.com;Artoush.varshosaz@klgates.com

A. Lee Hogewood, III
                                 on behalf of Defendant NexPoint Capital Inc. lee.hogewood@klgates.com,
                                 haley.fields@klgates.com;matthew.houston@klgates.com;mary-beth.pearson@klgates.com;litigation.docketing@klgates.com;Em
                                 ily.mather@klgates.com;Artoush.varshosaz@klgates.com

A. Lee Hogewood, III
                                 on behalf of Defendant Highland Income Fund lee.hogewood@klgates.com
                                 haley.fields@klgates.com;matthew.houston@klgates.com;mary-beth.pearson@klgates.com;litigation.docketing@klgates.com;Em
                                 ily.mather@klgates.com;Artoush.varshosaz@klgates.com

A. Lee Hogewood, III
                                 on behalf of Defendant NexPoint Strategic Opportunities Fund lee.hogewood@klgates.com
                                 haley.fields@klgates.com;matthew.houston@klgates.com;mary-beth.pearson@klgates.com;litigation.docketing@klgates.com;Em
                                 ily.mather@klgates.com;Artoush.varshosaz@klgates.com

A. Lee Hogewood, III
                                 on behalf of Defendant Highland Capital Management Fund Advisors L.P. lee.hogewood@klgates.com,
                                 haley.fields@klgates.com;matthew.houston@klgates.com;mary-beth.pearson@klgates.com;litigation.docketing@klgates.com;Em
                                 ily.mather@klgates.com;Artoush.varshosaz@klgates.com

Artoush Varshosaz
                                 on behalf of Defendant NexPoint Strategic Opportunities Fund artoush.varshosaz@klgates.com Julie.garrett@klgates.com

Artoush Varshosaz
                                 on behalf of Defendant Highland Income Fund artoush.varshosaz@klgates.com Julie.garrett@klgates.com

Artoush Varshosaz
                                 on behalf of Defendant Highland Capital Management Fund Advisors L.P. artoush.varshosaz@klgates.com,
                                 Julie.garrett@klgates.com

Artoush Varshosaz
                                 on behalf of Defendant NexPoint Capital Inc. artoush.varshosaz@klgates.com, Julie.garrett@klgates.com

Artoush Varshosaz
                                 on behalf of Defendant NexPoint Advisors L.P. artoush.varshosaz@klgates.com, Julie.garrett@klgates.com

Davor Rukavina
                                 on behalf of Defendant Highland Income Fund drukavina@munsch.com

Davor Rukavina
                                 on behalf of Defendant Highland Capital Management Fund Advisors L.P. drukavina@munsch.com

Davor Rukavina
                                 on behalf of Defendant NexPoint Capital Inc. drukavina@munsch.com

Davor Rukavina
                                 on behalf of Defendant NexPoint Strategic Opportunities Fund drukavina@munsch.com

Davor Rukavina
                                 on behalf of Defendant NexPoint Advisors L.P. drukavina@munsch.com

John J. Kane
                                 on behalf of Defendant CLO Holdco Ltd. jkane@krcl.com, ecf@krcl.com;jkane@ecf.courtdrive.com

Julian Preston Vasek
                                 on behalf of Defendant NexPoint Strategic Opportunities Fund jvasek@munsch.com

Julian Preston Vasek
                                 on behalf of Defendant NexPoint Advisors L.P. jvasek@munsch.com

Julian Preston Vasek
                                 on behalf of Defendant Highland Capital Management Fund Advisors L.P. jvasek@munsch.com

Julian Preston Vasek
                                 on behalf of Defendant Highland Income Fund jvasek@munsch.com

Julian Preston Vasek
                                 on behalf of Defendant NexPoint Capital Inc. jvasek@munsch.com

Juliana Hoffman
         Case 21-03000-sgj Doc 96 Filed 04/30/21                       Entered 04/30/21 23:28:40                    Page 14 of 14
District/off: 0539-3                                      User: mmathews                                                     Page 3 of 3
Date Rcvd: Apr 28, 2021                                   Form ID: pdf001                                                   Total Noticed: 6
                          on behalf of Creditor Committee Official Committee of Unsecured Creditors jhoffman@sidley.com
                          txefilingnotice@sidley.com;julianna-hoffman-8287@ecf.pacerpro.com

Matthew A. Clemente
                          on behalf of Creditor Committee Official Committee of Unsecured Creditors mclemente@sidley.com
                          matthew-clemente-8764@ecf.pacerpro.com;efilingnotice@sidley.com;ebromagen@sidley.com;alyssa.russell@sidley.com;dtwom
                          ey@sidley.com

Paige Holden Montgomery
                          on behalf of Creditor Committee Official Committee of Unsecured Creditors pmontgomery@sidley.com
                          txefilingnotice@sidley.com;paige-montgomery-7756@ecf.pacerpro.com;crognes@sidley.com;ebromagen@sidley.com;efilingnoti
                          ce@sidley.com

Zachery Z. Annable
                          on behalf of Plaintiff Highland Capital Management L.P. zannable@haywardfirm.com


TOTAL: 25
